— Judgment, Supreme Court, New York County (Arlene D. Goldberg, J.), rendered *524March 23, 2009, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of four years, unanimously affirmed.
Defendant’s challenges to the prosecutor’s summation are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we find no basis for reversal. The challenged comments were responsive to defense counsel’s summation and did not exceed the bounds of proper rhetorical comment (see People v Overlee, 236 AD2d 133 [1997], lv denied 91 NY2d 976 [1998]; People v D’Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). In making arguments on issues of credibility, the prosecutor did not vouch for witnesses or shift the burden of proof. To the extent that anything in the summation could be viewed as improper, the court took suitable curative actions that were sufficient to prevent any prejudice.
We perceive no basis for reducing the sentence. Concur— Saxe, J.P., Moskowitz, Richter, Manzanet-Daniels and Román, JJ.